 



Exhibit 10.1.2
HEALTH GRADES, INC.
Grant Notice of Restricted Stock Award
Health Grades, Inc., a Delaware corporation (the “Company”), hereby awards to
Grantee the number of shares of the Company’s common stock, $.001 par value per
share (“Common Stock”), set forth below (“Stock Award”). This Stock Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Agreement attached hereto as Exhibit A and the Health Grades,
Inc. 2006 Equity Compensation Plan, as amended from time to time (the “Plan”).
Capitalized terms used herein without definition have the meanings given them in
the Restricted Stock Agreement and the Plan, as applicable.

     
Grantee:
  NAME
Date of Grant:
  DATE
Number of Shares Subject to Award:
  NUMBER
Restriction Period Vesting Schedule:
  SCHEDULE NAME

The Restricted Shares subject to this Stock Award are restricted and forfeitable
except as otherwise provided herein, in the Restricted Stock Agreement and the
Plan; provided that the Restriction Period shall lapse as to the percentage of
shares set forth below if the Grantee remains employed by, or provides services
to, the Employer as of the dates set forth below:
First anniversary date of Stock Award: XX%
Second anniversary date of Stock Award: XX%
Third anniversary date of Stock Award: XX%
Fourth anniversary date of Stock Award: XX%
Additional Terms/Acknowledgements: The undersigned Grantee acknowledges receipt
of, understands and agrees to be bound by the terms and provisions of, this
Grant Notice, the Restricted Stock Agreement and the Plan. Grantee further
acknowledges that as of the Date of Grant, this Grant Notice and the Restricted
Stock Agreement set forth the entire understanding between Grantee and the
Company regarding the Stock Award and supersede all prior oral and written
agreements or understandings on that subject.

              HEALTH GRADES, INC.   Grantee:
 
           
By:
                     
 
  Signature       Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
           

 

 



--------------------------------------------------------------------------------



 



Exhibit A
HEALTH GRADES, INC.
Restricted Stock Agreement
This Restricted Stock Agreement (this “Agreement”) is attached as Exhibit A to a
Grant Notice of Restricted Stock Award (the “Grant Notice”), pursuant to which
Grantee has been informed of the basic terms of a restricted stock award by the
Company. By his or her acceptance of the Grant Notice, Grantee has agreed to be
bound by the terms and conditions of this Agreement. Capitalized terms used, but
not defined, herein shall have the meaning ascribed to them in the Grant Notice
or the Health Grades, Inc. 2006 Equity Compensation Plan, as amended from time
to time (the “Plan”), as applicable.
A. The Company desires to give Grantee an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by granting Grantee a Stock Award consisting of restricted shares of
Common Stock of the Company (the “Shares”), on the terms and conditions and
subject to the restrictions set forth herein and in the Grant Notice; and
B. The Company and Grantee desire to enter into this Agreement to set forth the
terms and conditions of such grant.
NOW, THEREFORE, the Company and Grantee mutually agree as follows:
1. Grant of Restricted Stock.
(a) Subject to the terms and conditions of this Agreement and the Plan, the
Company has granted to Grantee the number of Shares specified in the Grant
Notice. Such Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”
(b) Each Restricted Share shall be evidenced by a duly issued stock certificate
(which may represent more than one Restricted Share) registered in the name of
Grantee. Grantee shall have all rights of a stockholder of the Company with
respect to each Restricted Share (including the right to receive dividends and
other distributions, if any). However, all restrictions provided for in this
Agreement shall apply to each Restricted Share and to any other securities
distributed with respect to such Restricted Share. Except as provided in a Grant
Notice, no Restricted Share may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until such Restricted Share has vested in
Grantee in accordance with all terms and conditions of this Agreement and the
Grant Notice. Each Restricted Share shall remain restricted and subject to
forfeiture to the Company unless and until such Restricted Share has vested in
Grantee in accordance with all of the terms and conditions of this Agreement and
the Grant Notice. Each stock certificate evidencing any Restricted Share may
contain such legends and stock transfer instructions or limitations as may be
determined or authorized by the Company in its sole discretion. The Company may,
in its sole discretion, retain custody of any such certificate throughout the
Restriction Period and require, as a condition to issuing any such certificate,
that Grantee tender to the Company a stock power duly executed in blank relating
to such custody.

 

 



--------------------------------------------------------------------------------



 



2. Normal Vesting. If Grantee remains continuously employed by, or provides
services to, the Employer, then the Restriction Period shall lapse and the
Restricted Shares shall vest in accordance with the Restriction Period Vesting
Schedule set forth in the Grant Notice.
3. Accelerated Vesting. Notwithstanding Section 2 of this Agreement, if Grantee
has been continuously employed by the Employer through the date immediately
prior to the occurrence of a Change in Control as defined in Section 5 of this
Agreement, the Restriction Period shall lapse and the Restricted Shares shall
vest immediately upon such Change in Control and payment for or other
disposition of the Shares shall be governed by Section 14 of the Plan.
4. Issuance of Unrestricted Shares. Upon the vesting of any Restricted Shares,
such vested Restricted Shares shall no longer be subject to forfeiture as
provided in Section 6 of this Agreement, but shall continue to be subject to the
provisions of Section 8 of this Agreement.
5. Change in Control. A “Change in Control” of the Company shall have the
meaning given such term in the Plan.
6. Forfeiture. If (i) Grantee’s employment with the Employer is terminated for
any reason, whether by the Employer with or without cause, voluntarily or
involuntarily by Grantee or otherwise, (ii) Grantee attempts to transfer or
otherwise dispose of any of the Restricted Shares or the Restricted Shares
become subject to attachment or any similar involuntary process, in violation of
this Agreement, or (iii) other restrictions or conditions set forth in the Grant
Notice are not met, then any Restricted Shares that are subject to a Restriction
Period and have not previously vested (including pursuant to Section 3 of this
Agreement) shall immediately be forfeited by Grantee to the Company, Grantee
shall thereafter have no right, title or interest whatever in such Restricted
Shares, and, if the Company does not have custody of any and all certificates
representing Restricted Shares so forfeited, Grantee shall immediately return to
the Company any and all certificates representing Restricted Shares so
forfeited. Additionally, Grantee shall deliver to Company a stock power duly
executed in blank relating to any and all certificates representing Restricted
Shares forfeited to the Company in accordance with the previous sentence or, if
such stock power has previously been tendered to the Company, the Company shall
be authorized to deem such previously tendered stock power delivered, and the
Company shall be authorized to cancel any and all certificates representing
Restricted Shares so forfeited and issue and deliver to Grantee a new
certificate for any Shares which vested prior to forfeiture.

 

 



--------------------------------------------------------------------------------



 



7. Lock-Up. If requested by the Company in connection with any registration of
the offering of any securities of the Company under the Securities Act of 1933,
as amended (the “Securities Act”), Grantee shall not sell or otherwise transfer
any securities of the Company during the 180-day period (or such other period as
may be requested in writing by the managing underwriter of such offering and
agreed to in writing by the Company) (the “Market Standoff”) following the
effective date of a registration statement of the Company filed under the
Securities Act. Such restrictions shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff.
8. Transfer Restrictions.
(a) Grantee understands that, notwithstanding the lapse of the Restriction
Period and vesting of the Restricted Shares under Sections 2 and 3 of this
Agreement, none of the Shares issued to Grantee pursuant to this Agreement has
been registered under the Securities Act, or any state securities laws, in
reliance upon exemptions from registration. The Restricted Shares therefore
cannot be sold unless they are subsequently registered under the Securities Act
or Grantee obtains an opinion of counsel satisfactory to the Company that such
sale may be effected without violation of applicable federal or state securities
laws.
(b) The Company shall not be required (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or the Plan or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any transferee to whom
such Shares shall have been so transferred.
9. Limitation on Change in Control Payments. Notwithstanding anything in this
Agreement to the contrary, if, with respect to Grantee, the acceleration of the
vesting of Restricted Shares as provided in Section 3 of this Agreement (which
acceleration could be deemed a “payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), together with any other payments which Grantee has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to Grantee shall be reduced to the largest amount as shall result in
no portion of such “payments” being subject to the excise tax imposed by
Section 4999 of the Code. Without limiting the prior sentence, Grantee shall
have the discretion to determine which “payments” shall be reduced so that no
portion of such “payments” are subject to the excise tax imposed by Section 4999
of the Code.
10. Employment. This Agreement shall not give Grantee any right to continued
employment with the Employer, and the Employer employing Grantee may terminate
such employment or otherwise treat Grantee without regard to the effect it may
have upon Grantee or any Restricted Shares under this Agreement.

 

 



--------------------------------------------------------------------------------



 



11. Tax Withholding. The parties hereto recognize that the Employer may be
obligated to withhold federal and state income taxes or other taxes upon the
vesting of the Restricted Shares, or, in the event that Grantee elects under
Section 83(b) of the Code to report the receipt of the Restricted Shares as
income in the year of receipt, upon Grantee’s receipt of the Restricted Shares.
Grantee agrees that, at such time, if the Employer is required to withhold such
taxes, Grantee shall promptly pay in cash upon demand to the Employer having
such obligation, such amounts as shall be necessary to satisfy such obligation.
12. Tax Consequences. Grantee understands that the acquisition and vesting of
the shares may have adverse tax consequences that may avoided or mitigated by
filing an election under Section 83(b) of the Internal Revenue Code, as amended
(the “Code”). Such election must be filed within thirty (30) days after the Date
of Grant. GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER OWN RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU
REQUEST THE COMPANY TO MAKE THE FILING ON YOUR BEHALF.
13. Miscellaneous. This Agreement shall be binding in all respects on Grantee’s
heirs, representatives, successors and assigns. This Agreement shall be governed
by and construed in accordance with the laws of the State of Colorado. This
Agreement contains all terms and conditions with respect to the subject matter
hereof and no amendment, modification or other change hereto shall be of any
force or effect unless and until set forth in a writing executed by Grantee and
the Company.

 

 